DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 07/29/2021.  Claims 1-9 and 12-22 are pending.  Claims 1, 12 and 19 have been amended, no claims have been canceled and no claims have been added.

Response to Arguments
Applicant’s arguments (see pages 8-10) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “in response to the power loss: detect a lock signal comprising information embedded within an opcode of a serial peripheral interface (SPI) command received from the host computing system, the information specifying a restriction on access to the region of the non-volatile memory; retrieve the information from the opcode of the SPI command; and assert, responsive to the information, a lock on the region.” Thus the rejection has been withdrawn.  Note, independent claims 12 and 19 comprise the same or similar limitations.

 Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 07/29/2021, pages 8-10.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
	Further, while the prior art of record cited throughout teaches various methods and architecture for restricting access to memory (Pipitone – U.S. Patent Pub. No. 2008/0189557; as previously cited); various locking and/or encrypting mechanisms for protecting data upon a power loss/event (Bishop - U.S. Patent No. 6,289,457; as previously cited; Shallal - U.S. Patent Pub. No. 2018/0260339 – [0023]-[0026]; “a data locking operation upon detecting a security event,” “the nonvolatile controller (NVC) executes a DRAM-to-nonvolatile-memory data transfer as shown at 343, passing data through encryption”); and various references to additional signals and/or write protection utilizing SPI (Kunz – U.S. Patent Pub. No. 2019/0171608 – [0019]; “SPI signals may also comprise a write-protect signal;” Lin – U.S. Patent Pub. No. 2018/0267920 – [0030]; “the SPI flash chip storing the BootBlock (FV_BB) can have a write-protected pin;” “The write-protected pin can be set as a high level or a low level to turn the status of the SPI flash chip to a read-only status for preventing writing;” Schuetze – U.S. Patent Pub. No. 2010/0235056 – [0028]; “Locking corresponds to “write protection;” “By transmitting the SPI command, i.e., the signal, for setting the gain range, the desired gain range is “frozen” for the subsequent reset;”  “Overwriting is not possible until the SPI command is retransmitted”), the prior art fails to provide a teaching, suggestion, and/or motivation, either taken alone or in combination with each other, that would anticipate and/or render the claimed limitations obvious to “in response to the power loss: detect a lock signal comprising information embedded within an opcode of a serial peripheral interface (SPI) command received from the host computing system, the information specifying a restriction on access to the region of the non-volatile memory; retrieve the information from the opcode of the SPI command; and assert, responsive to the information, a lock on the region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2018/0260339 – as discussed above;
U.S. Patent Pub. No. 2019/0171608 – as discussed above;
U.S. Patent Pub. No. 2018/0267920 – as discussed above; and 
U.S. Patent Pub. No. 2010/0235056 – as discussed above;
(a) Status of Claims in the Application

Subject Matter Considered Allowable 
Claims 1-9 and 12-22 are allowable.
	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.L.S./Examiner, Art Unit 2137                                            

/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137